          Case 2:20-cv-02232-GMN-BNW Document 16 Filed 03/02/21 Page 1 of 3




 1 Marc J. Randazza, NV Bar No. 12265
   Ronald D. Green, NV Bar No. 7360
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 3
   Las Vegas, Nevada 89117
 4 Telephone: 702-420-2001
   Email: ecf@randazza.com
 5
   Attorneys for Defendants
 6 Danielle Lituski and Chad Lituski
 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
     MY DAILY CHOICE, INC.,                                Case No. 2:20-cv-02232-GMN-BNW
10   a Nevada corporation,
11                  Plaintiff,                             STIPULATION TO EXTEND
12 v.                                                    DEADLINE FOR DEFENDANTS TO
   DANIELLE LITUSKI, an individual;                      REPLY TO MOTION TO DISMISS
13 CHAD LITUSKI, an individual;                                          [First request]
14 DOES 1 through 20, and
   ROE ENTITIES 1-20, inclusive,
15             Defendants.
16
            Pursuant to LR IA 6-2, LR 7-1, the Parties, by and through their respective counsel of
17
     record, hereby stipulate and request that this Court extend the date by which Defendants Danielle
18
     Lituski and Chad Lituski (“Defendants”) may reply to their Motion to Dismiss until March 10,
19
     2021. Defendants filed their Motion to Dismiss on February 10, 2021 and Plaintiff filed its
20
     Opposition to Defendants’ Motion to Dismiss on February 24, 2021.
21
            In support of this Stipulation, the Parties state as follows:
22
            1.      Counsel for the Parties met and conferred on February 26, 2021 and agreed to
23
     extend the date by which Defendants must reply to their Motion to Dismiss one week from March
24
     3, 2021 to March 10, 2021.
25
            2.      In return for Plaintiff’s agreement to extend the time to reply to Defendants’ Motion
26
     to Dismiss, Defendants agreed not to use this extension against Plaintiff for any purpose.
27
28                                                    -1-
                                        Stipulation to Extend Deadline
                                         2:20-cv-02232-GMN-BNW
          Case 2:20-cv-02232-GMN-BNW Document 16 Filed 03/02/21 Page 2 of 3




 1         3.      Good cause exists to extend the time by which Defendants are required to reply to

 2 their Motion to Dismiss because Defendants’ counsel requires additional time to examine the facts

 3 and circumstances of the case before preparing and filing their reply memorandum.

 4         Accordingly, the Parties hereto stipulate that the date by which Defendants shall file their

 5 Reply to their Motion to Dismiss is extended one week from March 3, 2021 to March 10, 2021.

 6         IT IS SO STIPULATED.

 7          Dated: February 26, 2021.                   Dated: February 26, 2021.

 8          Respectfully Submitted,                     Respectfully Submitted,
 9          /s/ Ronald D. Green                         /s/ Jared M. Sechrist
            Marc J. Randazza, NV Bar No. 12265          ERIKA PIKE TURNER
10          Ronald D. Green, NV Bar No. 7360            Nevada Bar No. 6454
11          Randazza Legal Group, PLLC                  JARED M. SECHRIST
            2764 Lake Sahara Drive, Suite 109           Nevada Bar No. 10439
12          Las Vegas, Nevada 89117                     GARMAN TURNER GORDON LLP
                                                        7251 Amigo Street, Suite 210
13          Attorneys for Defendant
                                                        Las Vegas, Nevada 89119
            Skylar Lambert
14                                                      COAST LAW GROUP, LLP
                                                        DAVID A. PECK (Pro Hac Vice)
15                                                      California Bar No. 171854
                                                        ROSS M. CAMPBELL (Pro Hac Vice)
16                                                      California Bar No. 234827
17                                                      1140 S. Coast Highway 101
                                                        Encinitas, California 92024
18                                                      Attorneys for Plaintiff
19                                                      My Daily Choice, Inc.

20
                                                  IT IS SO ORDERED.
21                                                Dated this ___
                                                              2 day of March, 2021.
22

23

24

25
                                                   Gloria M. Navarro, District Judge
26                                                 UNITED STATES DISTRICT COURT

27

28                                                    -2-
                                        Stipulation to Extend Deadline
                                         2:20-cv-02232-GMN-BNW
          Case 2:20-cv-02232-GMN-BNW Document 16 Filed 03/02/21 Page 3 of 3




 1                                                              Case No. 2:20-cv-02232-GMN-BNW
 2                                 CERTIFICATE OF SERVICE
 3         I HEREBY CERTIFY that on February 26, 2021, I electronically filed the foregoing
 4 document with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy
 5 of the foregoing document being served via transmission of Notices of Electronic Filing generated
 6 by CM/ECF.
 7                                               Respectfully submitted,
 8
 9                                               Employee,
10                                               Randazza Legal Group, PLLC

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                  -3-
                                      Stipulation to Extend Deadline
                                       2:20-cv-02232-GMN-BNW
